Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made effective as of July 12,
2005, by and between Maxwell Technologies, Inc., a Delaware corporation (the
“Company”), and Royce & Associates, LLC, a Delaware limited liability company
(the “Purchaser”), with respect to the following facts:

 

RECITALS

 

WHEREAS, the Company proposes to issue and sell to the Purchaser, and the
Purchase desires to purchase from the Company, fifty thousand (50,000) shares of
the Company’s Common Stock, $0.10 par value per share (the “Shares”), at a per
share price of Eleven and 25/100 Dollars ($11.25).

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (the “Registration
Statement”), including a prospectus (the “Original Prospectus”), under the
Securities Act of 1933, as amended (the “Securities Act”), relating to the
Shares, which Registration Statement has become effective;

 

WHEREAS, the Company intends to file with the Commission a prospectus supplement
(the “Supplement”) pursuant to Rule 424(b)(5) promulgated under the Securities
Act, which Supplement shall supplement the Original Prospectus;

 

WHEREAS, the Original Prospectus, together with the Supplement, is hereinafter
referred to as the “Prospectus.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Purchase and Sale of Shares. The Company hereby agrees to issue and sell to
the Purchaser at the Closing (as hereinafter defined), and the Purchaser, upon
the basis of the representations and warranties herein contained and the
information set forth in the Prospectus, but subject to the conditions
hereinafter stated, hereby agrees to purchase from the Company fifty thousand
(50,000) Shares. The aggregate purchase price of the Shares shall be Five
Hundred Sixty Two Thousand Five Hundred Dollars ($562,500) (the “Purchase
Price”), at Eleven and 25/100 Dollars ($11.25) per share of the Company’s Common
Stock (the “Per Share Price”). The Purchase Price shall be paid in cash at the
Closing.

 

2. Payment and Delivery.

 

a. Payment for the Shares to be sold by the Company will take place at the
corporate offices of the Company, located at 9244 Balboa Avenue, San Diego,
California 92123, and shall be made to the Company in immediately available
United States Dollars against delivery of such Shares for the account(s) of the
Purchaser not later than 10:00 a.m., Pacific



--------------------------------------------------------------------------------

Time, on July 14, 2005. The Purchase Price to be paid by the Purchaser shall be
in the form of a wire transfer of funds to the Company’s account. The time and
date of such payment are hereinafter referred to as the “Closing.”

 

b. The Shares shall be registered in such names and in such denominations as
requested in writing by the Purchaser, not later than one (1) full business day
prior to the Closing. The Shares shall be delivered through the book-entry
facilities of the Depository Trust Company at the Closing for the account of the
Purchaser, with any transfer taxes payable in connection with the transfer of
the Shares to such Purchaser duly paid, against payment of the Purchase Price
therefor.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Purchaser that:

 

a. The Registration Statement has become effective; no stop order suspending the
effectiveness of the Registration Statement is in effect; and no proceedings for
such purpose are pending before or, to the Company’s knowledge, threatened by
the Commission.

 

b. (i) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder; and (iii) the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

c. The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own or lease its property and to conduct
its business as described in the Prospectus and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

d. This Agreement has been duly authorized, executed and delivered by the
Company.

 

e. The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Prospectus.

 

f. The shares of Common Stock outstanding prior to the issuance of the Shares to
be sold by the Company have been duly authorized by the Company and are validly
issued, fully paid and non-assessable.

 

2



--------------------------------------------------------------------------------

g. The Shares to be sold by the Company have been duly authorized by the Company
and, when issued and delivered in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable, and the issuance of such
Shares will not be subject to any preemptive or similar rights.

 

h. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene: (i) any
provision of applicable law (except for such contraventions of applicable law
that would not, individually or in the aggregate, have a material adverse effect
on the Company and its subsidiaries, taken as a whole, or on the power or
ability of the Company to perform its obligations under this Agreement); (ii)
the certificate of incorporation or bylaws of the Company or any agreement or
other instrument binding upon the Company or any of its subsidiaries that is
material to the Company and its subsidiaries, taken as a whole; or (iii) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any subsidiary (except for contraventions of
any such judgment, order or decree that would not, individually or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole, or on the power or ability of the Company to perform its
obligations under this Agreement), and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under this Agreement, except
as may be required by the securities or “blue sky” laws of the various states or
other jurisdictions in connection with the offer and sale of the Shares.

 

i. There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Prospectus (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement).

 

j. There are no legal or governmental proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject that are required to be described in the Registration Statement or the
Prospectus and are not so described or any statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement
or the Prospectus or to be filed as exhibits to the Registration Statement that
are not described or filed as required.

 

k. The Original Prospectus filed as part of the Registration Statement on
September 7, 2004, and each supplement (including the Supplement) filed as part
of any subsequent amendment to the Registration Statement or filed pursuant to
Rule 424 under the Securities Act, complied as to form when so filed in all
material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder.

 

l. The Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2005 complied as to form when so filed in all material respects with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
applicable rules and regulations of the Commission thereunder.

 

3



--------------------------------------------------------------------------------

m. The Company and its subsidiaries: (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”); (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

 

n. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

o. Except as disclosed in the Prospectus, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or to require the Company to
include such securities with the Shares registered pursuant to the Registration
Statement.

 

p. Except as described in the Prospectus, subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus:
(i) the Company has not purchased any of its outstanding capital stock (except
for acquisitions of capital stock by the Company pursuant to agreements that
permit the Company to repurchase such shares upon termination of service to the
Company or in exercise of the Company’s right of first refusal upon a proposed
transfer), nor declared, paid or otherwise made any dividend or distribution of
any kind on its capital stock other than ordinary and customary dividends; and
(ii) there has not been any material change in the capital stock, short-term
debt or long-term debt of the Company and its subsidiaries, except in each case
as described in the Prospectus.

 

q. The Company and its subsidiaries have good and marketable title in fee simple
to all real property and good and marketable title to all personal property
owned by them, in each case, which is material to the business of the Company
and its subsidiaries, taken as a whole, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Prospectus
or such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries, taken as a whole; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries, in each
case except as described in the Prospectus.

 

4



--------------------------------------------------------------------------------

r. To the knowledge of the Company or except as disclosed in the Prospectus, the
Company and its subsidiaries own or possess, or can acquire on reasonable terms,
all material patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them, except where the failure to own, possess or acquire any of the
foregoing would not result in a material adverse effect on the Company and its
subsidiaries, taken as a whole; and, except as described in the Prospectus,
neither the Company nor any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

s. No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Prospectus, or, to the knowledge
of the Company, is imminent.

 

t. The Company and its subsidiaries, taken as a whole, are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which they are engaged; and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, except as described in the Prospectus.

 

u. The Company and its subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses except for such
certificates, authorizations and permits, the failure of which to obtain, would
not have a material adverse effect on the Company and its subsidiaries, taken as
a whole, and neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a material
adverse effect on the Company and its subsidiaries, taken as a whole, except as
described in the Prospectus.

 

v. The Company is aware of no reason that its Quarterly Report on Form-10-Q for
the quarter ended June 30, 2005 would not be accompanied by the certifications
required to be filed or submitted by the Company’s chief executive officer and
chief financial officer pursuant to the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated thereunder.

 

4. Representations and Warranties of the Purchaser. In connection with the
purchase of the Shares, the Purchaser hereby makes the following representations
and warranties, each of which is true and correct as of the date of this
Agreement and shall be true and correct as of the Closing:

 

5



--------------------------------------------------------------------------------

a. All actions on the part of the Purchaser for the authorization, execution,
delivery and performance by the Purchaser of this Agreement have been taken, and
this Agreement constitutes a valid and binding obligation of the Purchaser.

 

b. The Purchaser has not incurred and will not incur, directly or indirectly, as
a result of any action taken by it or the Company, any liability for brokerage
or finders’ fees or agents’ commissions or any similar charges in connection
with this Agreement.

 

c. The Purchaser is relying solely on its own tax advisors and not on any
statements or representations of the Company or any of its agents. The Purchaser
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

 

d. The Purchaser acknowledges that it has had an opportunity to discuss the
Company’s business, management and financial affairs with management of the
Company. The Purchaser has had an opportunity to conduct due diligence and ask
questions of management of the Company concerning these matters, which due
diligence (if any) was completed and questions (if any) were answered to the
satisfaction of the Purchaser. The Company acknowledges that it has not
disclosed any material non-public information to the Purchaser.

 

5. Conditions to Closing. The obligation of each party to complete the purchase
and sale of the Shares is conditioned upon: (i) the Supplement having been
delivered to the Purchaser as of the Closing; (ii) the demonstration, to the
reasonable satisfaction of both parties, that the other party is prepared to
perform the other party’s obligations set forth in this Agreement; and (iii) the
truth and accuracy of the representations and warranties of the other party made
in this Agreement.

 

The obligations of the Purchaser are subject to the following further
conditions:

 

a. Subsequent to the execution and delivery of this Agreement and prior to the
Closing there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in the
Purchaser’s reasonable judgment, is material and adverse.

 

b. The Purchaser shall have received at the Closing a certificate, dated as of
the Closing and signed by an executive officer of the Company, to the effect set
forth in Section 5.a. above and to the effect that the representations and
warranties of the Company contained in this Agreement are true and correct as of
the Closing and that the Company has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing.

 

6. Covenants of the Company. In further consideration of the agreements of the
Purchaser herein contained, the Company covenants with the Purchaser that before
amending or supplementing the Registration Statement or the Prospectus, the
Company will furnish a copy of each such proposed amendment or supplement to the
Purchaser, and the Company will file with the Commission, within the applicable
period specified in Rule 424(b) under the Securities Act, any Prospectus
required to be filed pursuant to such Rule.

 

6



--------------------------------------------------------------------------------

7. Indemnity and Contribution.

 

a. The Company, agrees to indemnify and hold harmless the Purchaser and every
affiliate of the Purchaser within the meaning of Rule 405 under the Securities
Act, from and against (a) any and all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim) arising
from or in connection with any violation by the Company of the terms of this
Agreement or gross negligence or willful misconduct by the Company in the
performance of the terms of this Agreement, (b) any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, the Prospectus, including the appendices thereto (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (c) any breach of this Agreement.

 

b. The Purchaser agrees to indemnify and hold harmless the Company, the officers
and directors of the Company, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act from and against (a) any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) that result from the Purchaser making a false statement, or any
omission or alleged omission to state a material fact required to be stated
herein or necessary to make the statements herein not misleading, in connection
with its obligations hereunder or its representations and warranties set forth
herein, and (b) any breach of this Agreement.

 

c. In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7.a. or 7.b., such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any

 

7



--------------------------------------------------------------------------------

indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Purchaser and all
persons who are affiliates of the Purchaser within the meaning of Rule 405 under
the Securities Act, and (ii) the fees and expenses of more than one separate
firm (in addition to any local counsel) for the Company, its directors and
officers, and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
and that all such fees and expenses shall be reimbursed as they are incurred. In
the case of any such separate firm for the Company, and such directors, officers
and control persons of the Company, such separate firm shall be designated in
writing by the Company. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request, and (ii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

d. To the extent the indemnification provided for in Sections 7.a. or 7.b. is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities: (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand from the offering of the Shares; or (ii) if the allocation provided
by clause 7.d.(i) above is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause 7.d.(i) above, but also the relative fault of the indemnifying party or
parties on the one hand and of the indemnified party or parties on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and the
Purchaser on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

e. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not

 

8



--------------------------------------------------------------------------------

guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 

f. The indemnity and contribution provisions contained in this Section 7 and the
representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless
of: (i) any termination of this Agreement; (ii) any investigation made by or on
behalf of the Purchaser or any affiliate of the Purchaser, or the Company, its
officers or directors or any person controlling the Company; and (iii)
acceptance of and payment for any of the Shares.

 

8. Termination.

 

a. The Purchaser may terminate this Agreement by notice given to the Company if,
after the execution and delivery of this Agreement and prior to the Closing: (i)
trading generally shall have been suspended or materially limited on, the Nasdaq
National Market; (ii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred; (iii) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities; or (iv) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in the reasonable judgment of the parties, is material and adverse
and which, singly or together with any other event specified in this clause
(iv), makes it impracticable or inadvisable to proceed with the offer, sale or
delivery of the Shares on the terms and in the manner contemplated in the
Prospectus.

 

b. The Company may terminate this Agreement, without liability on its part, if,
at the Closing, the Purchaser shall fail or refuse to purchase the Shares, or
any portion thereof. If this Agreement shall be terminated by the Company
pursuant to this Section 8.b. because of any failure or refusal on the part of
the Purchaser to comply with the terms or to fulfill any of the conditions of
this Agreement, or if for any reason the Purchaser shall be unable to perform
their obligations under this Agreement, except as provided in Section 8.a.
above, the Purchaser shall reimburse the Company for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
the Company in connection with this Agreement, the Supplement, and the offering
contemplated hereunder.

 

9. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

10. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

 

11. Public Statements. The Company shall, on the second business day following
execution of the Agreement, issue a press release disclosing the material terms
of this Agreement, but not the name of Purchaser. Within the time period
required under the rules of the Commission, the Company shall file a Current
Report on Form 8-K with the Commission (the “8-K Filing”) describing the terms
of this Agreement, including the name of Purchaser, as required by Item 1.01 of
Form 8-K. Thereafter, the Company shall timely make any filings and

 

9



--------------------------------------------------------------------------------

notices required by the Commission or applicable law with respect to this
Agreement and provide copies thereof to the Purchaser promptly after filing. The
Company shall not include the name of the Purchaser in its press release.

 

12. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, and shall be addressed as follows, or to such other address or
addresses as may have been furnished in writing by a party to another party
pursuant to this paragraph:

 

  a. If to the Company:

 

Maxwell Technologies, Inc.

9244 Balboa Avenue

San Diego, California 92123

Attn: Richard D. Balanson

Facsimile: (858) 503-3347

 

With a copy to:

 

Foley & Lardner LLP

420 W. Broadway, Suite 2300

San Diego, California 92101

Attn: Kenneth D. Polin

Facsimile: (619) 234-3510

 

and

 

Foley & Lardner LLP

2029 Century Park East, 35th Floor

Los Angeles, California 90067

Attn: Deepak Nanda

Facsimile: (310) 557-8475

 

  b. If to the Purchaser:

 

To the address on the signature page of this Agreement.

 

13. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser,
and each of them. Any waiver of a provision of this Agreement must be in writing
and executed by the party against whom enforcement of such waiver is sought.

 

14. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

10



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

 

16. Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Signatures may be delivered by facsimile and
such signatures shall be deemed originals so long as the original signature page
is sent via first-class registered or certified airmail, or nationally
recognized overnight express courier, postage prepaid, within seventy-two (72)
hours of the time on the confirmation sheet for such facsimile.

 

[Remainder of this Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

“Company”

MAXWELL TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

/s/ Richard Smith

--------------------------------------------------------------------------------

Name:

  Richard Smith

Title:

  EVP

 

Accepted as of the date hereof by:

 

“Purchaser”

 

ROYCE & ASSOCIATES, LLC,

a Delaware limited liability company

By:  

/s/ William A. Hench

--------------------------------------------------------------------------------

Name:   William A. Hench Title:   Asst. P.M.

Notice:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Attn:

--------------------------------------------------------------------------------

   

Facsimile:

--------------------------------------------------------------------------------

 

12